
	

115 S2538 IS: To prohibit an increase in duties on imports of steel and aluminum.
U.S. Senate
2018-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2538
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2018
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prohibit an increase in duties on imports of steel and aluminum.
	
	
		1.Prohibition on increases in duties on imports of steel and aluminum
 (a)In generalNotwithstanding any other provision of law, the rates of duty applicable to articles specified in subsection (b) under the Harmonized Tariff Schedule of the United States (in this section referred to as the HTS) on March 22, 2018, shall remain in effect on and after March 23, 2018, without regard to any presidential proclamation issued on March 8, 2018, or any other date relating to—
 (1)the report of the Secretary of Commerce on the Secretary's investigation into the effect of imports of steel articles on the national security of the United States transmitted to the President on January 11, 2018; or
 (2)the report of the Secretary of Commerce on the Secretary's investigation into the effect of imports of aluminum on the national security of the United States transmitted to the President on January 19, 2018.
 (b)Articles specifiedThe articles specified in this subsection are the following: (1)Articles of steel classifiable under any of subheadings 7206.10 through 7216.50, 7216.99 through 7301.10, 7302.10, 7302.40 through 7302.90, or 7304.10 through 7306.90 of the HTS.
 (2)Unwrought aluminum classifiable under heading 7601 of the HTS. (3)Aluminum bars, rods, and profiles classifiable under heading 7604 of the HTS.
 (4)Aluminum wire classifiable under heading 7605 of the HTS. (5)Aluminum plates, sheets, strips classifiable under heading 7606 of the HTS.
 (6)Aluminum foil classifiable under heading 7607 of the HTS. (7)Aluminum tubes and pipes classifiable under heading 7608 of the HTS.
 (8)Aluminum tube and pipe fittings classifiable under heading 7609 of the HTS. (9)Aluminum castings classifiable under statistical reporting number 7616.99.51.60 of the HTS.
 (10)Aluminum forgings classifiable under statistical reporting number 7616.99.51.70 of the HTS.  